Citation Nr: 0422806	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include as secondary to service-connected degenerative 
joint disease, lumbosacral strain.

2.  Entitlement to an increased rating for degenerative joint 
disease, lumbosacral strain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The Board notes that the veteran has raised a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  Such is 
referred to the RO for appropriate action.   

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

In regard to the veteran's service connection claim, he 
contends that he was first admitted for psychiatric treatment 
while in service, or, in the alternative, that his service-
connected back disability resulted in the development of a 
mental disorder.

The veteran's service medical records reflect that in June 
1976, he was admitted to the emergency room by security 
police.  He was very agitated, combative, and uncontrollable; 
the physician's impression was acute schizophrenic reaction.  
The veteran was subsequently admitted to Keesler Medical 
Center.  A clinical record from July 1976 indicates a 
diagnosis of acute situational reaction of moderate severity, 
in remission.  Post-service medical records reflect a 
diagnosis of a "mood disorder," secondary to his "medical 
condition" or secondary to chronic back pain.  The statement 
of the case references a later record, dated in October 2001, 
which notes the absence of any diagnosed psychiatric 
disorder, instead noting antisocial personality traits and a 
long history of alcohol and substance abuse.  

The referenced October 2001 treatment note is not in the 
claims file.  Remand to obtain such record is indicated.  
Moreover, based on the current record the nature and etiology 
of existing psychiatric disability remains unclear.  As such, 
a VA examination is warranted to determine the correct 
diagnosis and likely etiology of the veteran's claimed mental 
disorder.  

In regard to the veteran's increased rating claim, he is 
service-connected for degenerative joint disease, lumbosacral 
strain, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5292, and is in receipt of a 40 percent rating for such 
disability.  The veteran contends that his back 
symptomatology is more severe than reflected by the currently 
assigned percentage rating.  Specifically, he complains of 
chronic pain to the back, particularly with sitting, bending, 
squatting, and twisting.  He also states that he is unable to 
stand straight and cannot stand for very long.

The veteran has not been afforded a VA examination for 
compensation purposes since October 2001.  A more 
contemporary examination is needed in this case to ascertain 
an accurate disability picture prior to Board consideration 
of the rating to be assigned to the veteran's back 
disability.

Moreover, VA's Schedule for Rating Disabilities (Rating 
Schedule), as pertains to disabilities of the spine, has been 
amended twice during the pendency of the veteran's claim.  

First, although the veteran's spinal disability is currently 
evaluated under Diagnostic Code 5292, there are treatment 
records that indicate disc and neurological involvement.  As 
such, ratings based on intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 are potentially for 
consideration.  Diagnostic Code 5293 was amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The revised diagnostic code provides for the 
evaluation of intervertebral disc syndrome (pre-operatively 
or post-operatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The changes in the 
rating criteria include changes to Diagnostic Code 5292 and 
5295 that are relevant to the evaluation of the veteran's 
service-connected lumbosacral strain.  See also corrections 
at 69 Fed. Reg. 32, 449 (June 10, 2004).  

The veteran has not been advised of these regulatory changes 
and the RO has not yet considered the veteran's appeal under 
the revised Diagnostic Codes.  See VAOPGCPREC 7-03, 69 Fed. 
Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI 
Film Products, 511 U.S. 244 (1994); Dudnick v. Brown, 
10 Vet. App. 79 (1997).

Finally, the Board observes that the most recent VA treatment 
record contained in the claims file is dated in June 2002.  
Those VA treatment records, from the Poplar Bluff, Missouri, 
VA Medical Center, indicate that the veteran was also seen at 
the St. Louis, Missouri, VA Medical Center.  While on remand, 
all contemporary VA medical records should be obtained for 
consideration in connection with the veteran's appeal.

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his increased 
rating and service connection claims, and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  The veteran should be 
requested to submit all evidence in his 
possession pertinent to the appeal.  
Furthermore, the RO should notify the 
veteran of the revisions of the pertinent 
portions of VA's Rating Schedule, see 
67 Fed. Reg. 54,345-54,349 
(August 22, 2002) and 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to 
include the recent corrections).  

2.  The veteran should be requested to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for a back or psychiatric disability.  
The RO should take the appropriate steps 
to obtain identified records, 
specifically any relevant VA records not 
already associated with the claims file 
and to include a copy of the referenced 
October 2001 treatment note.  A response, 
negative or positive, from the VA 
facilities in question should be 
associated with the claims file.  

3.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination to determine the severity of 
the veteran's degenerative joint disease, 
lumbosacral strain.  VA should forward 
the claims file to the examiner for 
review and ask the examiner to confirm in 
his written report that he conducted such 
a review.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement, 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected degenerative 
joint disease, lumbosacral strain, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  The 
examiner should elicit history concerning 
the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  

The examiner should describe all 
symptomatology of the veteran's back 
disability and all manifestations of 
such.  

The rationale for all opinions expressed 
should also be provided.

4.  The veteran should also be afforded 
appropriate VA  examination to determine 
the diagnosis and etiology of his mental 
disorder.  The claims file should be made 
available to the examiner prior to 
examination for review of pertinent 
documents therein.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should identify 
and diagnose each mental disorder.  The 
examiner should state whether it is 
"likely" or "unlikely" that the 
veteran's mental disorder was (a) 
incurred during his military service; (b) 
related to his diagnosed situational 
reaction in June 1976, as described in 
the veteran's service medical records and 
the July 1976 clinical record from 
Keesler Medical Center; (c) caused by the 
veteran's service-connected back 
disability; (d) worsened in severity due 
to the veteran's service-connected back 
disability.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the 
aforementioned questions, then he or she 
should so state.

5.  The RO should then review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is completed.  See also 38 
C.F.R. § 3.159 (2003).

6.  After completing the above, the 
veteran's increased rating and service 
connection claims should be re-
adjudicated, based on the entirety of the 
evidence.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case, which includes a 
recitation of all relevant laws and 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


